          Case 2:20-cv-02324-APG-VCF Document 52 Filed 02/09/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GABRIELLE CLARK and WILLIAM                             Case No.: 2:20-cv-02324-APG-VCF
   CLARK
 4                                                           Order Granting Motion to Seal
        Plaintiffs
 5                                                                     [ECF No. 48]
   v.
 6
   STATE PUBLIC CHARTER SCHOOL
 7 AUTHORITY, et al.,

 8          Defendants

 9         The defendants move to seal portions of their response to the pending motion for

10 injunctive relief, the declaration of Adam Johnson in support of the response, and an exhibit to

11 that declaration. ECF No. 48. Each of those documents contains confidential and sensitive

12 personal information about a student. The defendants filed the entire response, declaration, and

13 exhibits under seal at ECF Nos. 49 and 51. They also filed unsealed versions of those

14 documents, redacting the confidential information, at ECF Nos. 44, 45, and 46. The defendants’

15 request to seal this information satisfies the factors set forth in Kamakana v. City and County of

16 Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

17         I THEREFORE GRANT the defendants’ motion to seal (ECF No. 48). The documents

18 filed at court docket numbers 49 and 51 shall remain sealed.

19         DATED this 9th day of February, 2021.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
